Citation Nr: 1025266	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial (compensable) rating for rupture of the 
anterior cruciate ligament of the left knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001, 
February 2002 to December 2003, and April 2006 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

Specifically, it is noted that service connection for a left knee 
disorder was granted by rating decision in July 2007.  A 
noncompensable rating was assigned, effective May 13, 2007, the 
day following his discharge from service.  The Veteran timely 
appealed, and the noncompensable rating was confirmed and 
continued in a February 2008 RO decision.  The Veteran continued 
his appeal with a timely notice of disagreement, and in an April 
2009 rating decision, a temporary total rating (TTR) based on 
surgical or other treatment necessitating convalescence was 
granted based on left knee surgery performed in April 2009.  The 
TTR was effective from April 14, 2009, through May 31, 2009, and 
was to be followed by a noncompensable rating on June 1, 2009.  

A videoconference hearing was held in November 2007 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  

It is noted by the Board that the Veteran submitted a claim for a 
TTR regarding his service-connected left ankle disorder in March 
2010.  He has also submitted treatment records dated in 2010 
which reflect that he recently underwent left ankle surgery.  It 
appears that the RO is properly developing this issue as 
indicated by the issuance of a VCAA letter dated in April 2010, 
and such is only mentioned here for clarity.  The only issue 
prepared for Board consideration is the request for an initial 
increased (compensable) rating for a left knee disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

As noted above, service connection was established for rupture of 
the left knee anterior cruciate ligament upon rating decision in 
July 2007.  In April 2009, the Veteran underwent surgery on the 
left knee for left anterior cruciate tear.  Since discharge from 
the hospital, the Veteran has been seen on an ongoing basis for 
physical therapy and for follow up of his knee manifestations.  
When examined by VA in July 2009, there was mild guarding as 
objective evidence of painful motion.  However, there was no 
edema, effusion, instability or weakness.  There was joint line 
and medial tenderness.  He had what was described as a full range 
of motion of the left knee as flexion was from 0-120 degrees and 
full extension of 0 degrees.  There was some pain with repeated 
use of the knee.  There was also some fatigue but no reported 
weakness.  There was mild lack of endurance, but there was no 
incoordination with repetition.  

Subsequently dated treatment records reflect continued treatment 
for left knee complaints.  In August 2009, there was very slight 
limitation of motion of the left knee.  In October 2009, he 
reported he was doing well.  There was mild pain with deep 
bending and stair climbing, but no overt symptoms of instability.  
He continued with quad and hamstring strengthening and used a 
knee brace during activity.  He said, however, that if he tried 
to pivot on his knee, he would experience knee instability.  

At the personal hearing in May 2010, the Veteran insisted that 
his left knee was getting worse as he now experienced giving out 
of the knee.  There was pain with prolonged walking or standing.  
He was unable to kneel down because of left knee pain, and he 
reported a "locking feeling" in his knee.  He felt that his 
left knee limited his activities even though he wore a brace.  He 
continued to go to physical therapy.  He continued to be a 
physical profile for his National Guard duty and submitted a 
document attesting to this fact.  

It is the Board's conclusion that additional VA examination is 
necessary.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  

Moreover, it does not appear that the Veteran has received all 
VCAA duty to assist notice obligations.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2009), and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the Veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The AMC/RO should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and (b) 
(West 2002 & Supp. 2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
AMC/RO should also ensure that any 
supplemental VCAA notice is in compliance 
with the guidance set forth in 
Dingess/Hartman.  A record of this 
notification must be incorporated into the 
claims file.  

2.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left knee condition, on appeal.  Any 
records that are not currently included in 
the claims file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the AMC/RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and Veteran is to 
be informed of such.  If pertinent records 
are received, the AMC/RO should ensure 
that VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

3.  The Veteran should be afforded an 
appropriate VA examination of the left 
knee to assess the current orthopedic 
manifestations of his rupture of the left 
knee anterior cruciate ligament.  The 
claims folder should be made available to 
the examiner for review, and the examiner 
is requested to acknowledge such review in 
the examination report or in an addendum.

The examiner should report the Veteran's 
ranges of left knee flexion and extension 
in degrees; and determine whether the knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the additional degree of range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, 
or flare-ups.

The examiner should also report whether 
there is evidence consistent with 
dislocation of the semilunar cartilage, 
knee instability or subluxation; as well 
as the severity of any instability or 
subluxation noted on examination.

The Veteran is advised that failure 
without good cause to report for scheduled 
examinations could result in the denial of 
his claims.  38 C.F.R. § 3.655(a)-(b) 
(2009).

4.  Thereafter, the matter should be 
readjudicated.  If any benefit sought on 
appeal is not fully granted, issue an 
appropriate supplemental statement of the 
case (SSOC) and afford the Veteran and his 
representative an opportunity to respond.  
Then, the case should be returned to the 
Board, if otherwise in order.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


